Elliott, J. —
The appellants petitioned the court below to set aside a final report made by the administratrix of the estate of Mary Lane, deceased, but, upon a hearing, that court ruled against them. The judgment was rendered on the 5th day of June, 1885, but the transcript was not filed in this court until the 17th day of August. On the 11th day of October, the appellees appeared and moved to dismiss the appeal, on the ground that as the case is governed by sections 2454 and 2455, R. S. 1881, the appeal was not taken in time. This motion must be sustained. The case is not governed by the general rule regulating appeals, but is governed by the provisions of the statute referred to. Yearley v. Sharp, 96 Ind. 469; Browning v. McCracken, 97 Ind. 279; Miller v. Carmichael, 98 Ind. 236; Rinehart v. Vail, 103 Ind. 159, and authorities cited.
Whether the appellants can have an appeal granted upon a proper showing is not the question before us, and we give no opinion upon it, but confine our decision to the motion to dismiss the appeal, as that must, at all events, be sustained.
Appeal dismissed.